Citation Nr: 9927253	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back pain with 
degenerative joint disease of the lumbosacral spine.  

2.  Entitlement to service connection for a lipoma located on 
the right side of the lumbar spine, as being secondary to 
Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1953 to January 
1955 and February 1955 to March 1973.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Jackson, Mississippi, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  By a letter dated February 23, 1995, the RO informed the 
veteran that it was determined that he had not submitted new 
and material evidence to reopen a claim for service 
connection for degenerative joint disease of the lumbar 
spine; and of the denial of service connection for a lipoma 
as being secondary to Agent Orange.

2.  In March 1995, the veteran filed a notice of disagreement 
(NOD) concerning the issues of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for degenerative joint disease of the lumbar spine 
and service connection for a lipoma as being secondary to 
Agent Orange.

3.  On May 31, 1995, the RO issued a statement of the case 
(SOC) concerning the issues of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for degenerative joint disease of the lumbar spine 
and service connection for a lipoma as being secondary to 
Agent Orange.

4.  On June 16, 1995, the RO received a VA Form 9 from the 
veteran, which failed to discuss the issues regarding whether 
new and material evidence had been submitted to reopen a 
claim for service connection for degenerative joint disease 
of the lumbar spine or service connection for a lipoma as 
being secondary to Agent Orange.

5.  In his substantive appeal or other documents filed within 
one year after the notice of the rating decision or within 60 
days after the issuance of the SOC, the veteran has failed to 
allege specific error of law or fact with respect to the 
claims of whether new and material evidence had been 
submitted to reopen a claim for service connection for 
degenerative joint disease of the lumbar spine and service 
connection for a lipoma as being secondary to Agent Orange.


CONCLUSION OF LAW

The veteran has not met the requirements to perfect appeals 
concerning the claims of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for low back pain with degenerative joint disease of the 
lumbar spine and service connection for a lipoma as being 
secondary to Agent Orange .  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that in February 1995 the RO determined 
that the veteran had not submitted new and material evidence 
to reopen a claim for service connection for chronic low back 
pain with degenerative joint disease of the lumbar spine and 
denied service connection for a lipoma as being secondary to 
Agent Orange.  In a statement received in March 1995, the 
veteran submitted a NOD to these issues. 

The RO issued a SOC in May 1995 regarding the issues of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the lumbar spine and service connection for a 
lipoma as being secondary to Agent Orange.  On June 16, 1995, 
the RO received the veteran's VA Form 9, substantive appeal.  
However, the VA Form 9 contained no arguments regarding the 
issues of whether new and material evidence had been 
submitted to reopen a claim for service connection for 
degenerative joint disease of the lumbar spine or service 
connection for a lipoma as being secondary to Agent Orange.  

The next communication concerning these claims is the VA Form 
646, submitted by the veteran's representative, and dated in 
May 1997.  Thus, there are no other documents to consider, 
filed within one year of the notice of the action taken or 
within 60 days after the issuance of the SOC, that might be 
considered as timely substantive appeals.  Likewise, the 
testimony offered in April 1998 is too late to be considered 
as a substantive appeal.  

An appeal to the Board consists of a timely NOD and a timely 
substantive appeal in response to the SOC.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.200.  The claimant has one 
year from the date of notification of a rating decision to 
file a NOD to initiate the appeal.  38 U.S.C.A. § 7105(b)(1).  
To complete the appeal, a claimant must file a substantive 
appeal within 60 days of the mailing date of the SOC, or 
within the remaining time, if any, of the one-year period 
after the date of notification of the action appealed.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) (1998).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental statement of the case (SSOC).  The 
Board will construe such argument in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in an SOC or SSOC, which is not specifically contested.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202 (1998).  A decision as to the 
adequacy of allegations of error of fact or law in a 
substantive appeal will be made by the Board.  When the Board 
raises the issue of adequacy of the substantive appeal, the 
appellant and his representative, if any, will be given 
notice of the issue and a period of 60 days following the 
date on which such notice is mailed to present written 
argument or to request a hearing to present oral argument on 
the question.  The date of mailing of the notice will be 
presumed to be the same as the date of the letter of 
notification. 38 C.F.R. § 20.203 (1998).

During the veteran's personal hearing held in April 1998, the 
undersigned Board member informed the appellant that the 
substantive appeal received in June 1995 did not contain 
specific errors of law or fact with respect to the claims of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for low back pain with 
degenerative joint disease of the lumbar spine and service 
connection for a lipoma as being secondary to Agent Orange.  
A letter issued by the Board on May 12, 1999, also informed 
him.  In this letter, the Board informed the appellant that 
pursuant to 38 C.F.R. § 20.203 he was given 60 days from the 
date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  However, neither the veteran nor his 
representative responded.

To summarize, with respect to the claims for service 
connection for a lipoma as being secondary to Agent Orange 
and whether new and material evidence had been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the lumbar spine and, the substantive appeal 
received in May 1995 does not contain allegations of error of 
fact or law as to those issues.  The appellant was so 
informed and given 60 days to present argument or request a 
hearing.  The Board finds that no adequate substantive appeal 
has been timely filed with respect to those issues.  
Accordingly, the Board lacks jurisdiction regarding these 
issues. The claims with respect to these issues are 
dismissed.



ORDER

The appeal regarding the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for low back pain with degenerative joint disease 
of the lumbar spine is dismissed.  

The appeal regarding the issue of service connection for 
lipoma as being secondary to Agent Orange is dismissed.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

